



Exhibit 10.7


MPLX LP
2012 INCENTIVE COMPENSATION PLAN
PHANTOM UNIT AWARD AGREEMENT


MARATHON PETROLEUM CORPORATION - OFFICER




As evidenced by this Award Agreement and under the MPLX LP 2012 Incentive
Compensation Plan (the “Plan”), MPLX GP LLC, a Delaware limited liability
company (the “Company”), the general partner of MPLX LP, a Delaware limited
partnership (the “Partnership”) has granted to [NAME] (the “Participant”), an
officer of Marathon Petroleum Corporation, the parent corporation of the Company
(“MPC”) in connection with benefits conferred on the Company and the Partnership
for their service as an officer of MPC, on [DATE] (the “Grant Date”), [NUMBER]
Phantom Units, with each Phantom Unit representing the right to receive a Unit
of the Partnership, subject to the terms and conditions in the Plan and this
Award Agreement. The number of Phantom Units awarded is subject to adjustment as
provided in the Plan, and the Phantom Units hereby granted are also subject to
the following terms and conditions:


1.    Relationship to the Plan. This grant of Phantom Units is subject to all of
the terms, conditions and provisions of the Plan and administrative
interpretations thereunder, if any, that have been adopted by the Board. Except
as defined in this Award Agreement, capitalized terms shall have the same
meanings given to them under the Plan. To the extent that any provision of this
Award Agreement conflicts with the express terms of the Plan, the terms of the
Plan shall control and, if necessary, the applicable provisions of this Award
Agreement shall be hereby deemed amended so as to carry out the purpose and
intent of the Plan.


2.Vesting and Forfeiture of Phantom Units.


(a)    The Phantom Units shall vest in three cumulative annual installments, as
follows:


(i)
one-third of the Phantom Units shall vest on the first anniversary of the Grant
Date;



(ii)     an additional one-third of the Phantom Units shall vest on the second
anniversary of the     Grant Date; and


(iii)     all remaining Phantom Units shall vest on the third anniversary of the
Grant Date;


provided, however, that the Participant must be in continuous Employment from
the Grant Date through the applicable vesting date in order for the applicable
Phantom Units to vest. If the Employment of the Participant is terminated for
any reason (including non-Mandatory Retirement) other than one listed in
subparagraph (b)(i) – (iv) of this Paragraph 2, any Phantom Units that have not
vested as of the date of such termination of Employment shall be immediately and
100% forfeited to the Company.


(b)    The Phantom Units shall immediately vest in full, irrespective of the
limitations set forth in subparagraph (a) above, upon the events set out below,
provided such termination of Participant’s Employment constitutes a separation
from service (within the meaning of Section 409A of the Code):


1



--------------------------------------------------------------------------------










(i)
termination of the Participant’s Employment due to death;



(ii)
termination of the Participant’s Employment due to Mandatory Retirement;



(iii)
Participant’s Qualified Termination provided that as of such Qualified
Termination the Participant has been in continuous Employment since the Grant
Date.



3.    Dividends and Cash Distributions. During the period of time between the
Grant Date and the date the Phantom Units are settled, for any dividends and/or
cash distributions from the Partnership on outstanding Units of the Partnership,
the Participant shall be credited with the equivalent of all of the dividends
and/or cash distributions that would be payable with respect to the Unit of the
Partnership represented by each Phantom Unit, including any fractional Phantom
Units, then credited to the Participant and the amount related to such credited
dividends and/or cash distributions shall be accrued as a credit to the
Participant’s account on the date such dividend and/or cash distribution is
made. Any additional cash or Phantom Units granted pursuant to this Paragraph 3
shall be subject to the same terms and conditions applicable to the Phantom
Units to which these dividend and/or cash distributions relate, including,
without limitation, the restrictions on transfer, forfeiture, settlement and
distribution provisions contained in this Award Agreement or the Plan.


4.Settlement and Issuance of Units. Subject to the terms of the Plan, all vested
amounts payable to the Participant in respect of the Phantom Units, including
the issuance of Units of the Partnership pursuant to this Paragraph 4, shall be
settled in Units and for cash accruals credited under Paragraph 3 above, in
cash, within sixty (60) days following the vesting date or as soon as reasonably
practicable following the date on which such Phantom Units vest, but in no event
later than March 15 of the year after the year in which the Phantom Units vest.
During the period of time between the Grant Date and the date the Phantom Units
settle, the Phantom Units will be evidenced by a credit to a bookkeeping account
evidencing the unfunded and unsecured right of the Participant to receive Units,
subject to the terms and conditions applicable to the Phantom Units. Following
vesting and upon the settlement date as described above, the Participant shall
be entitled to receive a number of Units of the Partnership equal to the total
of the number of Phantom Units granted, with any fractional Phantom Units
remaining settled in cash. Such Units shall be issued and registered in the name
of the Participant. The Participant shall not have the right or be entitled to
exercise any voting rights, receive cash distributions or dividends or have or
be entitled to any rights as a Partnership unitholder in respect of the Phantom
Units until such time as the Phantom Units have vested and been settled and
corresponding Units of the Partnership have been issued.


5.Taxes. Pursuant to the applicable provisions of the Plan, the Company or its
designated representative shall have the right to withhold applicable taxes from
the Units otherwise deliverable to the Participant due to the vesting of Phantom
Units pursuant to Paragraph 2, or from other compensation payable to the
Participant, at the time of the vesting and delivery of such Units. Because the
Participant is an employee of Marathon Petroleum Corporation, the parent
corporation of the Company (“MPC”), and provides beneficial services to the
Company through Participant’s Employment with MPC, MPC as the employer of
Participant shall be the designated representative for purposes of payroll
administration of the Award and withholding of applicable taxes at the time of
vesting.


6.    Forfeiture or Repayment Resulting from Forfeiture Event.


2



--------------------------------------------------------------------------------






(a)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then the
Board may, but is not obligated to, cause all of the Participant’s unvested
Phantom Units to be forfeited by the Participant and returned to the Company.


(b)    If there is a Forfeiture Event either during the Participant’s Employment
or within two years after termination of the Participant’s Employment, then with
respect to Phantom Units granted under this Award Agreement that have vested,
the Board may, but is not obligated to, require that the Participant pay to the
Company an amount (the “Forfeiture Amount”) up to (but not in excess of) the
lesser of (i) the value of such previously vested Phantom Units as of the date
such Phantom Units vested or (ii) the value of such previously vested Phantom
Units as of the date on which the Board makes a demand for payment of the
Forfeiture Amount. Any Forfeiture Amount shall be paid by the Participant within
sixty (60) days of receipt from the Company of written notice requiring payment
of such Forfeiture Amount.


(c)    This Paragraph 6 shall apply notwithstanding any provision of this Award
Agreement to the contrary and is meant to provide the Company with rights in
addition to any other remedy which may exist in law or in equity. This Paragraph
6 shall not apply to the Participant following the effective time of a Change in
Control.


(d)    Notwithstanding the any other provision of this Award Agreement to the
contrary, the Participant agrees that the Company may also require that the
Participant repay to the Company any compensation paid to the Participant under
this Award Agreement, as is required by the provisions of the Dodd-Frank Wall
Street Reform and Consumer Protection Act and the regulations thereunder or any
other “clawback” provisions as required by law or by the applicable listing
standards of the exchange on which the Units of the Partnership are listed for
trading.


7.    Nonassignability. Upon the Participant’s death, the Phantom Units credited
to the Participant under this Award Agreement shall be transferred to the
Participant’s estate and upon such transfer settled in Units of the Partnership.
Otherwise, the Participant may not sell, transfer, assign, pledge or otherwise
encumber any portion of the Phantom Units, and any attempt to sell, transfer,
assign, pledge or encumber any portion of the Phantom Units shall have no
effect.


8.    Nature of the Grant. Under this Award Agreement, the Participant is
subject to the following conditions on the Award:


(a)    this grant of Phantom Units is voluntary and occasional and this Award
Agreement does not create any contractual or other right to receive future
Awards of Phantom Units, or benefits in lieu of Phantom Units even if Phantom
Units have been awarded repeatedly in the past.


9.    No Employment Guaranteed. Nothing in this Award Agreement shall give the
Participant any rights to (or impose any obligations for) continued Employment
by the Company or any subsidiary or successor, nor shall it give such entities
any rights (or impose any obligations) with respect to continued performance of
duties by the Participant.




10.    Modification of Instrument. Any modification of this Award Agreement
shall be binding only


3



--------------------------------------------------------------------------------






if evidenced by resolution of the Board of the Company, provided that no
modification may, without the consent of the Participant, adversely affect the
rights of the Participant hereunder.


11.    Officer Holding Requirement. Participant agrees that any Units of the
Partnership received by the Participant in settlement of this Award shall be
subject an additional holding period of one year from the date on which the
Award is settled, during which holding period such Units (net of any Units of
the Partnership used to satisfy the applicable tax withholding requirements) may
not be sold or transferred by the Participant. This holding requirement shall
cease to apply upon the death, retirement or other separation from service of
the Participant during the holding period.


12.    Section 409A. This Award is intended to comply with or be exempt from the
requirements of Section 409A of the Code. Notwithstanding the foregoing, if the
Participant is a “specified employee” as determined by the Company in accordance
with its established policy, any settlement of Awards in this Award Agreement
which would be a payment of deferred compensation within the meaning of Section
409A of the Code with respect to the Participant as a result of the
Participant’s separation from service as defined under Section 409A of the Code
(other than as a result of death) and which would otherwise be paid within six
months of the Participant’s separation from service shall be payable on the date
that is one day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the date that otherwise complies
with the requirements of Section 409A of the Code. In addition, notwithstanding
any provision of the Plan or this Award Agreement to the contrary, any
settlement of the Phantom Units granted in this Award Agreement that would be a
payment of deferred compensation within the meaning of Section 409A of the Code
with respect to the Participant and is a settlement as a result of the
Participant’s separation from service in connection with a Change in Control,
the term “Change in Control” under the Plan shall mean a change in ownership or
change in effective control for purposes of Section 409A of the Code. The
payment of Award amounts under this Award Agreement described herein is hereby
designated as a “separate payment” for purposes of Section 409A of the Code.


13.    Definitions. For purposes of this Award Agreement:


“Employment” means employment with the Company or any of its subsidiaries or
Affiliates including but not limited to MPC and its subsidiaries and Affiliates.
For purposes of this Award Agreement, Employment shall also include any period
of time during which the Participant is on Disability status. The length of any
period of Employment shall be determined by the Company or the subsidiary or
Affiliate that either (i) employs the Participant or (ii) employed the
Participant immediately prior to the Participant’s termination of Employment.


“Forfeiture Event” means the occurrence of at least one of the following (a) the
Company is required, pursuant to a determination made by the Securities and
Exchange Commission or by the Board, or an authorized subcommittee of the Board,
to prepare a material accounting restatement due to the noncompliance of the
Company with any financial reporting requirement under applicable securities
laws as a result of misconduct, and the Board determines that (1) the
Participant knowingly engaged in the misconduct, (2) the Participant was grossly
negligent with respect to such misconduct or (3) the Participant knowingly or
grossly negligently failed to prevent the misconduct or (b) the Board concludes
that the Participant engaged in fraud,


4



--------------------------------------------------------------------------------






embezzlement or other similar misconduct materially detrimental to the Company.


“Mandatory Retirement” means termination of Employment as a result of the
Company’s policy, if any, in effect at the time of the Grant Date, requiring the
mandatory retirement of officers and/or other employees upon reaching a certain
age or milestone.


“Qualified Termination” for purposes of this Award Agreement shall have the same
definition as under the Marathon Petroleum Corporation Amended and Restated
Executive Change in Control Severance Benefits Plan (the “CIC Plan”), as in
effect on the Grant Date, and such definition and associated terms are hereby
incorporated into this Award Agreement by reference. Notwithstanding the
definition of a “Change in Control” under the terms of the CIC Plan, for
purposes of this Award Agreement such Change in Control for purposes of
determining whether a separation from service is a Qualified Termination shall
include a Change in Control of either MPC, as the direct employer of the
Participant, or a Change in Control of the Partnership, as the issuer of the
Award.




 
MPLX GP LLC
 
 
 
 
By
 
 
 
Authorized Officer

    




5

